Christianson, J.
(concurring specially). I agree with my associates that this appeal should be dismissed. The statute relating to removal of public officers by the Governor provides:
“The complaint or charges against any such official authorized to be removed by the Governor shall be entitled in the name of the state of North Dakota and shall be filed with the Governor. It may be made upon the relation of any five qualified electors of the county in which the person charged is an officer, or by the state’s attorney of such county, and such complaint and charges shall be filed by the Attorney General when directed to do so by the Governor. When the officer sought to be removed is other than the state’s attorney, it shall be the duty of the state’s attorney or other competent attorney upon request of the Governor to appear and prosecute, 'and when the proceedings, are brought to remove the state’s attorney the Governor shall request the Attorney General, or other competent attorney to appear on behalf of the state and prosecute such proceedings.” Section 686, C. D. 1913, as amended by chap. 199, Laws 1915.
Under this statute, the five electors act merely as informers. Their control over the proceeding ceases upon the filing of the charges. It is made the duty of the Governor to request some competent attorney to appear and prosecute the proceeding.
In this case a special Assistant Attorney General appointed by the Governor (chap. 20, Laws Special Session 1919) appeared and prosecuted the proceeding before the Governor, and before the special commissioner appointed by the Governor to hear and report the testimony (§ 688, C, L. 1913, as amended by chap. 199, Laws 1915). After the respondents Grubb and Kirkilie had perfected an appeal from the Governor’s order of removal to the district court of Ramsey county, the Attorney General appeared and entered into a written stipulation with counsel for such respondents to the effect that said appeal and all issues raised there*1216by be submitted on the merits thereof to Hon. C. W. Buttz, one of the judges of said court; that the case be submitted upon the record made before the special commissioner appointed by the Governor to hear and report the testimony; and thait both parties would accept a decision on the merits as rendered by said district court as the final judgment in said proceeding, without further litigation. The district court rendered a decision on the merits in favor of the respondents. No appeal has been taken by the state. The appeal before us purports to have been taken by the five electors who filed the charges with the Governor. It seems clear that these persons cannot appeal from the judgment entered in this case.